Citation Nr: 1123859	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-19 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation greater than 10 percent for coronary artery disease (CAD).  

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabiities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION

The Veteran had active service from November 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  That decision granted service connection for CAD and assigned a 100 percent evaluation effective from December 1, 2007, and a 10 percent evaluation effective from April 1, 2008.  The July 2008 rating decision also denied entitlement to TDIU.  

In December 2010, the Veteran was scheduled for a hearing before a member of the Board in Washington, DC.  However, he failed to appear, and he has not requested that the hearing be rescheduled or provided good cause.  Therefore, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

The Veteran's representative also submitted an informal hearing presentation in December 2010 in which he raised the issue of entitlement to an increased evaluation for diabetes mellitus.  However, that matter has not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction, and the issue of entitlement to an increased evaluation for diabetes mellitus is referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's estimated workload is three metabolic equivalents (METs) or less with shortness of breath.  


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for a 100 percent disability evaluation for CAD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.104, Diagnostic Code 7017 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has substantially satisfied its duties to notify and assist in this case, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Moreover, in the decision below, the Board has granted an initial 100 percent disability evaluation for the Veteran's service-connected CAD.  Therefore, the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


II.  Entitlement to an Increased Evaluation for CAD

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DC).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2010).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran asserts that he is entitled to a higher rating for his service-connected CAD, which is currently evaluated as 10 percent disabling under Diagnostic Code 7017, coronary bypass surgery.  38 C.F.R. § 4.104, DC 7017.  Under that diagnostic code, a 100 percent disability evaluation is assigned for the first three months following hospital admission for surgery.  Thereafter, a 10 percent evaluation is contemplated when a workload of greater than 7 METs but not greater than 10 METS results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication is required.  A 30 percent rating is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year; when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, when there is a left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned where there is chronic congestive heart failure; when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a higher initial evaluation for his service-connected CAD.  He underwent a VA heart examination in April 2009.  The examiner noted that the Veteran had a myocardial infarction in 2007 and subsequently had a heart catheterization, which led to quadruple coronary artery bypass grafting.  The Veteran reported having daily chest pain that was sharp in nature and occurred both at rest and with activity.  He also indicated that he had shortness of breath, diaphoresis, and palpitations.   

The April 2009 VA examiner specifically stated that the Veteran was unable to perform the exercise stress test secondary to shortness of breath and leg pain.  As a result, she estimated his workload to be less than 3 METs.  Applicable law does provide that an examiner may estimate the patient's workload when exercise testing cannot be performed for medical reasons.  38 C.F.R. § 4.104 (Note 2).  There is also no evidence suggesting that the Veteran would now be able to perform the necessary testing.  Thus, the examiner's estimate can be considered probative evidence in this case  

The Board does note that the April 2009 VA examination indicates that the Veteran only had an ejection fraction of 60 percent and that examiner submitted an addendum to the report indicating the Veteran's ejection fraction is a more specific indicator of cardiac function when compared to METs because various conditions can affect a person's METs and ejection fraction is more cardiac-specific.  However, the Board notes that the measurement of METs in this case was an estimate because the Veteran was unable to perform the necessary testing.  Thus, the examiner should have been able to consider the cardiac functioning alone without regard to other factors or conditions when rendering her opinion.  

Moreover, the Board notes that the rating criteria under Diagnostic Code 7017 are disjunctive rather than conjunctive, as demonstrated by "or" separating each symptom.   See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].  Thus, regardless of the ejection fraction, a higher disability evaluation can still be granted on a separate basis using the measurement of METs.  

Based on the foregoing, there is a reasonable doubt as to whether a workload of 3 METs or less results in dyspnea.  Resolving all doubt in favor of the Veteran, he is entitled to a 100 percent evaluation for his service-connected CAD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.104, Diagnostic Code 7017.  As the Board has granted a 100 percent evaluation for CAD, consideration for a referral for extraschedular consideration is not warranted.  38 C.F.R. 3.321(b)(1) (2010).  


ORDER

A 100 percent disability evaluation for coronary artery disease is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In the decision above, the Board has granted a 100 percent disability evaluation for CAD.  On June 7, 1999, VA's General Counsel issued VAOGCPREC 6- 99, which addressed questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service- connected disabilities.  Essentially, that precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU and required dismissal of the TDIU claim. See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34- 35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

However, in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.

In view of the issuance by the United States Court of Appeals for Veterans Claims of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the precedent opinion, the General Counsel subsequently took action in November 2009 to withdraw the prior opinion. Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VAOGCPREC 6-99.  

Based on the foregoing, the Board finds that the issue of entitlement to TDIU remains on appeal.  Moreover, there is some evidence of record suggesting that the Veteran may be unemployable due to his service-connected disabilities.  In this regard, a March 2008 VA posttraumatic stress disorder examiner stated that the Veteran's medical conditions "reinforce the probability of his not finding employment" and that "in all probability work would not be found, nor, if not, retained."  The examiner did not specifically state which disabilities might cause the Veteran to have difficulty finding employment.  It is also unclear whether the Veteran would only have difficulty finding work or whether he is actually rendered unemployable.  Therefore, the Board finds that a VA examination and medical opinion are necessary for the purpose of determining whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the effect of his service-connected disabilities on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the combined effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities are of such severity to result in unemployability.  In so doing, the examiner should also indicate whether the Veteran would be rendered unemployable without regard to his coronary artery disease.

It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.   Thereafter, and after undertaking any additional development deemed necessary, the RO should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


